875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Taylor QUEEN, Plaintiff-Appellant,v.Bob COOPER, Defendant-Appellee.
No. 88-6876.
United States Court of Appeals, Fourth Circuit.
Submitted March 10, 1989.Decided May 9, 1989.

John Taylor Queen, appellant pro se.
LaVee Hamer Jackson, Office of the Attorney General of North Carolina, for appellee.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Taylor Queen appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Queen v. Cooper, C/A No. 87-1187-CRT (E.D.N.C. Dec. 1, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.